DETAILED ACTION
Claims 12-23, 25 and 29 are under current consideration.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103-Modified to address the amendment(s)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 12-23, 25 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combined teachings of Nakayama (EP1031630) and/or Wheeler (WO 2007/087439) in further view of Rees (Global Experiences and Innovative Approaches to the Diagnosis, 2012), Koeris (20150004595), Alcaine et al. (Analyst, 2015) and US Patent 9482668 (Anderson, 2016-see attached form 892)
Nakayama teaches a method for the identification of a bacteria species in a sample, comprising allowing a bacteriophage to bind to the bacterium, the bacteriophage being capable of specifically binding to the bacterium and growing in the bacterium, whereby a gene within the bacteriophage which expresses a light-emission protein is introduced into the bacterium so that a protein is produced within the bacterium as a product of gene; see claim 6 of this document on p. 6 as well as instant claims 1 and 6-8. See para. 27 and 29 for teaching the use of a GFP as a heterologous marker and the use of a chemiluminescence reader; see instant claim 9. Para. 31 describes quantitating a target bacterium based on photon amount measurements; see claim 25. The inventor teaches that that the bacteriophage includes a T7 (an E. coli phage), lambda and fd; see para. 8 and instant claims 2-5, 17-19, 22 and 23 as well as para. 232 of the instant specification. See para. 26 which discloses using blue-fluorescent protein (BFP). Also see para. 39 and 40 which describes infection of a bacterium with phage particles and culture conditions; see claims 1, step b and 12, step b.
Wheeler meets the claim limitations (in part) of instant claim 1 provided above; see claim 1 of this document. The inventor also describes assaying the protein marker via a lateral flow immunoassay; see claim 10 of this document and instant claim 10. Also see claim 9 of this document directed to a method of nucleic acid amplification-based assays; see instant claims 20 and 21 for PCR. Wheeler describes a method of determining the susceptibility or resistance of a target bacteria to an antibiotic comprising combining the target bacteria with an antibiotic and exposing the sample to bacteriophage wherein if the bacteria is not susceptible to the antibiotic, the marker will be amplified; see claims 25 and 35 of the document and instant claim 11 and claim 12, part c. 
Nakayama and/or Wheeler do not explicitly express using a plurality of recombinant bacteriophage, wherein each of the bacteriophage comprises a nucleic acid encoding a heterologous marker, wherein each of the recombinant phage is host specific for one of bacterial species of interest; see part a, ii of claim 1; preparing aliquots of samples and incubating each of the aliquots with a different recombinant bacteriophage from the plurality of recombinant bacteriophage (claim 1, parts b and c); further validating the detection of a signal that correlates with the expression of the heterologous marker (see claim 20); wherein assaying the transformed culture comprises generating a cell free lysate from the secondary culture (claim 24) and steps b, c and d of claim 13, steps b-e of claim 14, or the limitations set forth by claims 15 and 16.
Nakayama and/or Wheeler do not explicitly express a plurality of recombinant bacteriophage which comprises a nucleic acid encoding a heterologous protein marker, wherein the heterologous protein marker comprises a heterologous protein marker which comprises a chemiluminescent label (see at least part a,ii of claim 1) and detecting such label directly in a cell lysate from each of the plurality of secondary cultures (see at least parts d and e of claim 1). 
Nakayama and/or Wheeler do not explicitly express the method of claim 14, wherein the detecting the signal comprises placing the cell lysate directly on a lateral flow immunoassay; see new claim 29. 
Rees describes an antibiotic sensitivity testing for determining antibiotic susceptibility of clinical isolates; see p. 300. The author teaches that in the presence of an antibiotic (or test agent), that both phage growth and gene expression was inhibited if the antibiotic was added to antibiotic-sensitive cells whereas if the cells were resistant to the antibiotic, signal generation was unaffected; see p. 300. The author also provides that by comparing the results of the reporter phage infections in the presence and absence of the antibiotic, the sensitivity of a bacterium could be determined; see the correlations set forth by instant claims 15 and 16.
Koeris is cited for teaching the use of a His-tagged luciferase encoded by a heterologous nucleic acid sequence in the genome of a recombinant phage for phage-based microbial detection assay; see Example 13 and para. 432. See para. 433 which teaches that the preparation provides a ready source of His-tagged luciferase and allows for the evaluation of the effectiveness of His-tags to concentrate His-tagged luciferase in the presence of the very phage that are utilized in the disclosed microbe detection assays. 
Alcaine describes the use of a phage and phosphatase for the rapid, multi-platform detection of bacteria; see title. See p. 7634, col. 2 for the following recitation (emphases added):
“Furthermore, we have designed several elements into T7phoA to address background noise in future experiments as we explore the applications of our proof-of-concept in real world testing. Our synthetic alkaline phosphatase contains both an N-terminus His-tag and C-terminus arginine tag (Fig. 2), both of which provide ways to selectively capture our reporter enzyme, and reduce background interference from endemic phosphatases in a sample.”
	Anderson teaches methods and system for the detection of bacteria; see title. Anderson provides the following citation with emphasis added: Additionally and/or alternatively, the kits of the invention may comprise "Indicator Phage". Indicator phage may consist of bacteriophage with their genomes modified to include genes for the expression of common detection moieties, such as luciferase, green fluorescent protein, or horseradish peroxidase. These genes may be integrated into a high copy number protein in a fusion, such as a Soc-luciferase fusion in T4, or as a soluble protein, not incorporated into the phage structure, but expressed upon phage infection of bacteria. See col. 31, lines 16+. Also see the claims of the patent which provide the method steps of lysing at least one infected bacterium followed by detecting the soluble protein wherein detection of the soluble protein indicates that a bacterium is present in a sample; see at least claim 1, col. 41. See col. 7, lines 30+ for teaching that following lysis of an indicator microorganism, a detectable moiety such as a luciferase protein may be detected by lateral flow assay; see instant claim 29.
It would have been obvious for one of ordinary skill in the art at the time of the invention to use a plurality of bacteriophages, each of which comprises a specific marker and said marker is correlated to one bacterial species of interest. One would have been motivated to do so for the advantage of detecting different bacterial species in a given sample wherein detection of the different species is provided by different markers (e.g. horseradish peroxidase encoded by one phage and alkaline phosphatase encoded by another phage; each infecting a different bacterial species). 
It would have also been obvious to one of ordinary skill in the art to prepare a plurality of sample aliquots wherein each aliquot is treated with a different bacteriophage (e.g. T7, lambda, fd, etc.); for example, using a multi-well plate or microplate reader wherein the wells each comprise an aliquot of sample and a different recombinant bacteriophage. One would have been motivated to do so in order to determine which bacterial species are present or absent in the samples, providing a simultaneous detection, for example, via a chemiluminescence reader. 
It would have been obvious for one of ordinary skill in the art at the time of the invention to use additional means of further validating the detection of a signal that correlates with expression of the heterologous marker by detecting a secondary marker which is a nucleic marker. One would have been motivated to do so for the advantage of further validating the expression of the heterologous marker and ensuring the accuracy of the detection. 
It would have been obvious for one of ordinary skill in the art to generate a cell free lysate from the secondary culture. One would have been motivated to do so for the advantage of purifying nucleic acids in order to perform detecting a secondary marker which is a nucleic acid marker. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to generate at least two primary cultures and prepare 2 aliquots from such cultures in order to determine the sensitivity of bacteria in the aliquots in the presence and absence of an antibiotic or test agent with microbial activity. Further, it would have been obvious to one of ordinary skill in the art to take a portion of such aliquots and introduce a recombinant bacteriophage specific to one bacterial species. One would have been motivated to do so in order to determine the sensitivity of a specific bacterium to an antibiotic as described by Rees. It is noted that taking a portion or an aliquot of culture would be an obvious step to perform by one of ordinary skill in the art as a means of working with manageable volumes or avoiding the risk of contaminating an entire culture or so that what culture remains may be used for other experimentation.  
It would have been obvious to one of ordinary skill in the art at the time of the invention to detect the heterologous marker or its signal (e.g. GFP or luciferase fluorescence or chemiluminescent label) under all conditions, including in the presence of recombinant bacteriophage and in the absence and presence of antibiotic. One would have been motivated to do so for the advantage of comparing the heterologous marker in the presence and absence of antibiotic in order to determine the susceptibility of the bacterial species of interest as described by Rees. One would have been motivated to determine if the bacterial species are sensitive or resistant to different antibiotics or test agents in order to fully profile the bacterium of interest. 
It would have been obvious for one of ordinary skill in the art at the time the invention was made to use detection assays in detecting a protein, including a lateral flow immunoassay as taught by Wheeler and Anderson. It would have been obvious for one of ordinary skill in the art at the time of the invention to use the luciferase protein as the marker protein in the lateral flow immunoassay. One would have been motivated to use a protein that can be detected by both an immunoassay and an enzymatic assay for the gain of increasing the signal-to-noise ratio for its detection compared to background noise or to increase detection sensitivity.
It would have been obvious for one of ordinary skill in the art at the time the invention was made to use a His-tagged enzymatic moiety, such as a His-tagged luciferase or a His-tagged alkaline phosphatase as described by Koeris and Alcaine. One would have been motivated to do so for the advantage of concentrating the enzymatic moiety by selectively capturing the reporter enzyme and reduce background noise in a sample.
In view of the claim amendments, it would have been obvious for one of ordinary skill in the art at the time of the invention to use an indicator bacteriophage as described by Anderson wherein such indicator bacteriophage comprises a gene for the expression of common moieties, such as horseradish peroxidase, which is expressed upon phage infection of bacterial cells. One would have been motivated to do so for the advantage of using a known and common moiety of the prior art. Further, as taught by Anderson, it would have been obvious to lyse the infected bacterial cells prior to detection of the label and use known methods of detection, including lateral flow immunoassay. One would have been motivated to do so in order to release the contents of the cells, increasing the signal to noise ratio, wherein the detection thereof indicates the presence of a bacterium in a sample.
There would have been a reasonable expectation of success given the underlying materials and methods are widely known, successfully demonstrated and commonly used as evidenced by the prior art references; for example, Rees describes antibiotic sensitivity testing in the absence and presence of antibiotics. The use of a nucleic acid amplification, generating a cell free lysate, preparing aliquots, use of phage for detection of a bacterial species, use of lateral flow assays both enzymatic and immunoassay and His-tagged luciferase and His-tagged alkaline phosphatase as protein markers, the use of horseradish peroxidase and detection thereof, etc. are widely known methods in the art.
The invention as a whole was clearly prima facie obvious to one of ordinary skill in the art at the time the invention was made.
Response to Arguments
Applicant's arguments filed 3/4/2022 have been fully considered but they are not persuasive. See p. 9 of the Applicant’s Remarks which provides a piecemeal analysis of the applied prior art. Applicant contends that Nakayama is related to intact bacterium, not cell lysates and does not disclose a bacteriophage comprising a chemiluminescent label or direct detection of said label from a lysate. Applicant argues that Wheeler and Rees are silent with respect to chemiluminescent labels or direct detection of such labels. Applicant argues that Koeris does not teach methods of detecting or testing antibiotic susceptibility of bacteria with bacteriophage engineered to express chemiluminescent labels and detection of such labels directly in a cell lysate. Alacaine does not disclose a method using the bacteriophage expressing the chemiluminescent labels as currently amended. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues that Anderson does not teach or suggest the claims as amended and fails to teach methods for determining antimicrobial resistance/susceptibility. Applicant further argues that the methods taught by Anderson require “extensive” processing prior to signal detection, including purification columns and substrates, affinity beads, filtration, and “sample washing”. Applicant concludes that Anderson does not disclose or suggest the method of the amended claims wherein detection of the chemiluminescent label is performed directly from a cell lysate.  
In response, the argument is not clear for the meaning of “the detection of the chemiluminescent label is performed directly from a cell lysate” is not interpreted as bypassing additional method steps but that the detection of the label is detecting the label from a cell lysate. See para. 66 of the instant specification for disclosing that the markers may be detected or analyzed at the cellular level or “after subjecting the cultures to further processing”. Para. 66 teaches that a marker in the cytosol may be extracted by disrupting cells by grinding or ultrasonic treatment. Further noted, the claimed methods use the transitional term “comprising” which is open-ended and does not exclude additional method steps; see MPEP 2111.03 Transitional Phrases.
It is noted here that the modified rejection above provides that Anderson teaches that following lysis of an indicator microorganism, a detectable moiety such as a luciferase protein may be detected by lateral flow assay; see col. 7, lines 30+ and new claim 29.
The arguments are not persuasive and the rejection is maintained for reasons of record.
Conclusion
No claims are allowed at this time.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE S HORNING whose telephone number is (571)272-9036. The examiner can normally be reached M-F 9:30-5:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE S HORNING/           Primary Examiner, Art Unit 1648